Mr. Justice Baker delivered the opinion of the court. The question presented by the record in this- case was before us in Stromberg, Allen & Co. v. Hill, 170 Ill. App. 323, and we held that an assignment of wages, so far as it purported to assign wages to be earned in the future from employers with whom the assignor had no contract of employment at the time of making the assignment, was void and of no effect, and that as the assignor could not make a valid assignment of wages from employers with whom he had no contract of employment, he could not then authorize or empower another to do so. Under the rule announced in that case the assignment by Davis of the wages due Vollmer from the defendant was void because at the time the power of attorney was executed by Vollmer he had no contract of employment with the defendant. On further consideration we see no reason to question the propriety of the conclusion reached in the Stromberg case, supra, and it follows that, in our opinion, the judgment is erroneous and should be reversed. Judgment reversed.